PERLAK, Senior Judge,
joined by MAKSYM, S.J. and PAYTON-O’BRIEN, J.
(concurring in part and dissenting in part):
Today the court decides more than the appeal before us. We concomitantly decide to continue a now three-decade-old conversation with the Court of Appeals for the Armed Forces (CAAF), dating back to United States v. Lower, 10 M.J. 263 (C.M.A.1981) and United States v. Loft, 10 M.J. 266 (C.M.A.1981), regarding the efficacy and treatment of convening authority’s actions (CAA) under review at this court.
*511Our half of the conversation, again embraced by the majority, has been consistent. In situations where the convening authority (CA) fails to approve a punitive discharge, this court has taken remedial action, perhaps guided by its own sound intuition about what the CA intended, yet seemingly rejecting other possibilities, such as the prospect that clemency was granted. But in doing so, we are proceeding in a manner dismissive of the Article 60(e)(1), UCMJ, 10 U.S.C. § 860(c)(1), prerogatives belonging to the CA, and perhaps exceeding our jurisdictional limitations pursuant to Article 66(c).
In the instant case, it notably took three attempts to produce the post-trial processing approved today by the majority. The majority affirms a sentence that includes a punitive discharge and a substantive nuance to the approved confinement which was not before us based on the CAA of 13 May 2011. In order to do so, the majority makes a finding of ambiguity, achieved by the application of a definition far removed from, “ ‘capable of being understood in two or more possible senses.’ ” Loft, 10 M.J. at 268 (quoting Webster’s New Collegiate Dictionary, p. 36 (1975 ed.)).
The other half of the conversation from the CAAF has not remained the same. The CAAF has given us increasingly stringent guidance on just how far Courts of Criminal Appeals should go in attempting to divine discharges where there are none, en route to directing action which resurrects them.
In United States v. Politte, 63 M.J. 24 (C.A.A.F.2006), the court specified the issue and reached a finding of ambiguity based on indicia not found in the CAA itself, (a concept first set forth in Loft). But, in a fractured opinion, the plurality also provided clear guidance on how readily this situation could be avoided. Politte, 63 M.J. at 26, n. 11. The military justice community was reminded that, “the CA must exercise care in drafting the action.” Id.
The care as cautioned in Politte was once again not forthcoming, and the following year, the conversation with the CAAF became seemingly more of a one-way affair, with the decision in United States v. Wilson, 65 M.J. 140 (C.A.AF.2007). The guidance in Politte’s footnote 11 was again referenced, this time in the text of the opinion. The CAAF found that this court had erred in affirming a punitive discharge, which, in the non-standard wording of that case, was excepted from the approval and execution language. The analysis and holding in Wilson control the instant case.
In the second CAA in this case, dated 13 May 2011, the CA, speaking in the first person and with particularity, approves certain aspects of the adjudged sentence — only twenty-four months of the adjudged confinement, reduction, and forfeitures. Such an action complies with RULE FOR COURTS-MARTIAL 1107(f)(4)(A), MANUAL FOR COURTS-MARTIAL, UNITED STATES (2008 ed.), which provides, “[t]he action shall state whether the sentence adjudged by the court-martial is approved. If only part of the sentence is approved, the action shall state which parts are approved.” The CA’s only notable qualification was limiting his approval of the confinement portion, consistent with the terms of a pretrial agreement (PTA).
In the execution portion, the CA orders all of his approved punishments executed. Per the plain text, the only approved punishments at this point are the confinement, reduction, and forfeitures. The CA then excepts from his execution language something he has not approved and cannot order executed-a punitive discharge. Art. 71, UCMJ, 10 U.S.C. § 871; See e.g., United States v. Bailey, 68 M.J. 409 (C.A.A.F.2009); United States v. Tarniewicz, 70 M.J. 543 (N.M.Ct. Crim.App.2011).
Without the majority’s predicate finding of ambiguity in the 13 May 2011 CAA, we would not have the third CAA which the court affirms today. To make that predicate finding, the following rationale is employed: a portion of the adjudged sentence which is not approved, and which is specifically excepted from execution, is deemed by the majority to invite the conclusion that the CA intended to approve the punitive discharge. Such an analysis cannot be squared with Wilson or be effectively distinguished from it. In the conspicuous absence of an approved punitive discharge in the 13 May 2011 *512action, I would exercise jurisdiction on this appeal based exclusively on the length of the confinement portion of the approved sentence.
We erred in our 3 June 2011 Order setting aside the 13 May 2011 CAA as ambiguous. The appellant’s first assigned error has been rectified. I concur in the majority’s treatment of the second assigned error. The specified issue, resolved in the appellant’s favor above, renders his third assigned error moot. On the record before us, I join the majority in affirming the findings of the court-martial and only so much of the sentence as the CA approved on 13 May 2011, which extends to confinement for twenty-four months, total forfeitures, and reduction to pay grade E-l.